DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 12/02/2021, with respect to the potential indefiniteness of claim 8 have been fully considered and are persuasive. 

Applicant’s arguments, see page 6-9, filed 12/02/2021, with respect to “a plurality of first regions including the first region are formed so as to respectively correspond to the plurality of bearing portions, and gas discharge passages including the gas discharge passage are formed so as to respectively correspond to the plurality of bearing portions; and at least one of the gas discharge passages is connected to the second region” have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1-4 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, and 8-9 allowed.

Regarding claim 1, Bowen (US PGPUB 2014/0314419 A1) does not disclose, teach, or suggest that the gas discharge passages including the gas discharge passage are formed so as to respectively correspond to the plurality of bearing portions, as the gas discharge passage corresponds only to the central “thrust bearing” portion of Bowen (Fig. 4 and Fig. 5).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745